UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6494


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

COREY E. WHITE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Rebecca Beach Smith, District
Judge. (2:07-cr-00150-RBS-FBS-1)


Submitted:    July 30, 2009                 Decided:   August 5, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Corey E. White, Appellant Pro Se. D. Monique Broadnax, Special
Assistant  United  States  Attorney,  Norfolk,  Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Corey   E.     White   appeals   the   district   court’s   order

denying his motion for an extension of time in which to file a

28 U.S.C.A. § 2255 (West Supp. 2009) motion.             We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            United States v.

White, No. 2:07-cr-00150-RBS-FBS-1 (E.D. VA. Feb. 26, 2009).             We

dispense   with    oral     argument   because    the   facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                       2